Digitally signed by
                                                                            Reporter of Decisions
                                                                            Reason: I attest to
                           Illinois Official Reports                        the accuracy and
                                                                            integrity of this
                                                                            document
                                  Appellate Court                           Date: 2017.08.17
                                                                            08:59:48 -05'00'




            Marque Medicos Fullerton, LLC v. Zurich American Insurance Co.,
                              2017 IL App (1st) 160756



Appellate Court       MARQUE MEDICOS FULLERTON, LLC; MEDICOS PAIN &
Caption               SURGICAL SPECIALISTS, S.C.; AMBULATORY SURGICAL
                      CARE FACILITY, LLC; and MARQUE MEDICOS KEDZIE, LLC,
                      for Themselves and All Others Similarly Situated, Plaintiffs-
                      Appellants, v. ZURICH AMERICAN INSURANCE COMPANY,
                      AMERICAN ZURICH INSURANCE COMPANY, ASSURANCE
                      COMPANY OF AMERICA, and MARYLAND CASUALTY
                      COMPANY,          Defendants-Appellees.—MARQUE           MEDICOS
                      FULLERTON, LLC; MEDICOS PAIN & SURGICAL
                      SPECIALISTS, S.C.; and AMBULATORY SURGICAL CARE
                      FACILITY, LLC, for Themselves and All Others Similarly Situated,
                      Plaintiffs-Appellants, v. TRAVELERS PROPERTY CASUALTY
                      COMPANY OF AMERICA, TRAVELERS INDEMNITY
                      COMPANY OF AMERICA, TRAVELERS CASUALTY
                      INSURANCE COMPANY OF AMERICA, TRAVELERS
                      CASUALTY AND SURETY COMPANY OF AMERICA, THE
                      PHOENIX         INSURANCE        COMPANY,          FARMINGTON
                      CASUALTY COMPANY, THE STANDARD FIRE INSURANCE
                      COMPANY, and THE CHARTER OAK FIRE INSURANCE
                      COMPANY,          Defendants-Appellees.—MARQUE           MEDICOS
                      FULLERTON, LLC; MEDICOS PAIN & SURGICAL
                      SPECIALISTS, S.C.; and AMBULATORY SURGICAL CARE
                      FACILITY, LLC, for Themselves and All Others Similarly Situated,
                      Plaintiffs-Appellants,    v.  HARTFORD          UNDERWRITERS
                      INSURANCE          COMPANY;        HARTFORD           INSURANCE
                      COMPANY OF THE MIDWEST; HARTFORD ACCIDENT AND
                      INDEMNITY COMPANY; HARTFORD INSURANCE COMPANY
                      OF ILLINOIS; HARTFORD FIRE INSURANCE COMPANY;
                      HARTFORD CASUALTY INSURANCE COMPANY; TWIN CITY
                      FIRE INSURANCE COMPANY; TRUMBULL INSURANCE
                      COMPANY; and SENTINEL INSURANCE COMPANY, LTD.,
                      Defendants-Appellees.—MARQUE MEDICOS FULLERTON, LLC;
                      MEDICOS PAIN & SURGICAL SPECIALISTS, S.C.; and
                      AMBULATORY SURGICAL CARE FACILITY, LLC, for
                      Themselves and All Others Similarly Situated, Plaintiffs-Appellants,
                 v. AIG INSURANCE COMPANY, f/k/a Chartis Casualty Company;
                 NATIONAL UNION FIRE INSURANCE COMPANY OF
                 PITTSBURGH; ILLINOIS NATIONAL INSURANCE COMPANY;
                 COMMERCE & INDUSTRY INSURANCE COMPANY; NEW
                 HAMPSHIRE        INSURANCE  COMPANY;         INSURANCE
                 COMPANY OF THE STATE OF PENNSYLVANIA; AMERICAN
                 HOME ASSURANCE COMPANY; and AIG PROPERTY
                 CASUALTY COMPANY, f/k/a Chartis Property Casualty Company,
                 Defendants-Appellees.



District & No.   First District, Sixth Division
                 Docket Nos. 1-16-0756, 1-16-0954, 1-16-0955, 1-16-0956 cons.



Filed            June 30, 2017



Decision Under   Appeal from the Circuit Court of Cook County, Nos. 15-CH-4580,
Review           15-CH-4946, 15-CH-4949, 15-CH-4951; the Hon. Rita M. Novak,
                 Judge, presiding.



Judgment         Affirmed.


Counsel on       Sperling & Slater, P.C. (Bruce S. Sperling, Harvey J. Barnett, Mitchell
Appeal           H. Macknin, and Daniel A. Shmikler, of counsel), and The Pace Law
                 Firm, LLC (Randall F. Pace, of counsel), both of Chicago, and Alan J.
                 Mandel, Ltd., of Skokie (Alan J. Mandel, of counsel), for appellants.

                 Dentons US LLP (Steven M. Levy and Richard L. Fenton, of Chicago,
                 Sarah E.S. Carlson, of St. Louis, Missouri, and Laura Geist (pro hoc
                 vice), of San Francisco, California, of counsel), DLA Piper LLP (US)
                 (Raja Gaddipati and Joseph A. Roselius, of counsel), Winston &
                 Strawn, LLP (Timothy J. Rooney, Shane W. Blackstone, and Kathryn
                 Wendel Bayer, of counsel), both of Chicago, and Alston & Bird LLP,
                 of New York, New York (Adam Kaiser (pro hoc vice), of counsel), for
                 appellees.




                                     -2-
     Panel                      JUSTICE ROCHFORD delivered the judgment of the court, with
                                opinion.
                                Presiding Justice Hoffman and Justice Delort concurred in the
                                judgment and opinion.


                                                  OPINION

¶1         In these consolidated appeals, plaintiffs-appellants 1 appeal from the dismissal, with
       prejudice, of four separate putative class-action lawsuits filed against defendants-appellees.2
       For the following reasons, we conclude that the circuit court had subject-matter jurisdiction to
       consider plaintiffs’ claims and that those claims were properly dismissed with prejudice.

¶2                                           I. BACKGROUND
¶3         In March 2015, plaintiffs filed four putative class-action lawsuits, one each against the
       Zurich, Travelers, Hartford, and AIG defendants (collectively, defendants). On June 16, 2015,
       the suits against the Travelers, Hartford, and AIG defendants were reassigned, as related cases,
       to the courtroom where the initially filed suit against the Zurich defendants was pending. The
       complaints filed in each lawsuit generally seek redress for defendants’ alleged failure to
       comply with requirements contained in the Workers’ Compensation Act (Act). 820 ILCS
       305/1 et seq. (West 2014).
¶4         More specifically, plaintiffs allege that they—and a class of similarly situated others—had
       provided medical services to employees for work-related injuries. Pursuant to the Act, the
       employers of those employees had the responsibility to timely pay for those medical services,
       with those employers being insured for that responsibility by identical workers’ compensation

             1
              Plaintiffs-appellants in each appeal include Marque Medicos Fullerton, LLC; Medicos Pain &
       Surgical Specialists, S.C.; and Ambulatory Surgical Care Facility, LLC, for themselves and all others
       similarly situated. In addition, Marque Medicos Kedzie, LLC is also a plaintiff-appellant in appeal No.
       1-16-0756.
            2
              Defendants-appellees in appeal No. 1-16-0756 (Zurich defendants) are Zurich American
       Insurance Company, American Zurich Insurance Company, Assurance Company of America, and
       Maryland Casualty Company. The defendants-appellees in appeal No. 1-16-0954 (Travelers
       defendants) are Travelers Property Casualty Company of America, Travelers Indemnity Company of
       America, Travelers Casualty Insurance Company of America, Travelers Casualty and Surety Company
       of America, The Phoenix Insurance Company, Farmington Casualty Company, The Standard Fire
       Insurance Company, and The Charter Oak Fire Insurance Company. The defendants-appellees in
       appeal No. 1-16-0955 (Hartford defendants) are Hartford Underwriters Insurance Company; Hartford
       Insurance Company of the Midwest; Hartford Accident and Indemnity Company; Hartford Insurance
       Company of Illinois; Hartford Fire Insurance Company; Hartford Casualty Insurance Company; Twin
       City Fire Insurance Company; Trumbull Insurance Company; and Sentinel Insurance Company, LTD.
       The defendants-appellees in appeal No. 1-16-0956 (AIG defendants) are AIG Insurance Company,
       f/k/a Chartis Casualty Company; National Union Fire Insurance Company of Pittsburgh; Illinois
       National Insurance Company; Commerce & Industry Insurance Company; New Hampshire Insurance
       Company; Insurance Company of the State of Pennsylvania; American Home Assurance Company;
       and AIG Property Casualty Company, f/k/a Chartis Property Casualty Company.

                                                      -3-
       insurance policies issued by defendants. Noting that the Act requires that late payments to
       providers, such as plaintiffs, “shall incur interest at a rate of 1% per month payable to the
       provider” (820 ILCS 305/8.2(d)(3) (West 2014)), contending that this statutory provision was
       incorporated into the standard policies issued by defendants, and further contending that
       defendants had in fact made “many” untimely payments for such services without also paying
       interest, plaintiffs’ complaints sought relief in four counts.
¶5         In each complaint, count I contends that plaintiffs were third-party beneficiaries of the
       standard policies defendants issued to employers and that plaintiffs were therefore entitled to
       recover for defendants’ breach of those policies. Count II alleges that plaintiffs had an implied
       private right of action to recover for defendants’ violation of section 8.2(d)(3) of the Act.
       Count III asserts that defendants had breached contracts with plaintiffs that were
       implied-in-fact. Finally, count IV seeks an award of attorney fees and statutory damages for
       defendants’ vexatious and unreasonable refusal to pay accrued interest for late payments,
       pursuant to section 155 of the Illinois Insurance Code (Insurance Code) (215 ILCS 5/155
       (West 2014)). The complaints seek “the statutory interest that accrued and is payable to them
       on bills that were paid by Defendants but after the Due Date, for services covered by the Act,”
       attorney fees, prejudgment interest, and injunctive relief mandating that defendants “institute,
       maintain and follow” procedures that will ensure that, in the future, defendants will timely
       comply with the requirements of section 8.2(d)(3) of the Act.
¶6         Motions to dismiss each suit for failure to state claims were filed by defendants, pursuant to
       section 2-615 of the Code of Civil Procedure (Code). 735 ILCS 5/2-615 (West 2014). The
       motion to dismiss filed by the Travelers’ defendants asserted, inter alia, that the circuit court
       lacked subject-matter jurisdiction over plaintiffs’ claims because the Act vested exclusive
       jurisdiction to consider those claims with the Illinois Workers’ Compensation Commission
       (Commission). The Hartford defendants had additionally sought to strike the class allegations,
       pursuant to section 2-619 of the Code. 735 ILCS 5/2-619 (West 2014).
¶7         On February 19, 2016, following a prior hearing on the motions, the circuit court entered a
       memorandum opinion and order in which it dismissed each of the plaintiffs’ lawsuits with
       prejudice. In reaching that result, the circuit court concluded (1) plaintiffs were not third-party
       beneficiaries of the policies, (2) plaintiffs had no implied private right of action for a violation
       of section 8.2(d)(3) of the Act, (3) the facts alleged in plaintiffs’ complaints did not support the
       imposition of an implied-in-fact contract, and (4) the remedies contained in section 155 of the
       Insurance Code do not extend to purported third parties such as plaintiffs. The circuit court’s
       order did not specifically address the Travelers defendants’ challenge to the court’s
       subject-matter jurisdiction or the Hartford defendants’ challenge to the class allegations.
¶8         Plaintiffs filed timely notices of appeal from the dismissal of each of the four lawsuits on
       March 15, 2016. This court consolidated the appeals in an order entered on May 11, 2016.

¶9                                             II. ANALYSIS
¶ 10       On appeal, plaintiffs contend that the circuit court improperly dismissed their lawsuits,
       with prejudice, for failure to state claims. Before we can address the substantive merits of the
       circuit court’s dismissal of plaintiffs’ complaints, however, we must first address defendants’
       contention that the circuit court lacked subject-matter jurisdiction to consider plaintiffs’ claims
       because the Act “vests exclusive jurisdiction in the Commission to hear and determine direct


                                                    -4-
       claims under the Act.”

¶ 11                                    A. History and Scope of the Act
¶ 12        We first provide some context with respect to the history and scope of the Act, which will
       guide both our jurisdictional analysis and our subsequent discussion of the merits of the circuit
       court’s dismissal of plaintiffs’ claims.
¶ 13        In general terms, the Act:
                “substitutes an entirely new system of rights, remedies, and procedure for all
                previously existing common law rights and liabilities between employers and
                employees subject to the Act for accidental injuries or death of employees arising out
                of and in the course of the employment. [Citation.] Pursuant to the statutory scheme
                implemented by the Act, the employee gave up his common law rights to sue his
                employer in tort, but recovery for injuries arising out of and in the course of his
                employment became automatic without regard to any fault on his part. The employer,
                who gave up the right to plead the numerous common law defenses, was compelled to
                pay, but his liability became fixed under a strict and comprehensive statutory scheme,
                and was not subjected to the sympathies of jurors whose compassion for fellow
                employees often led to high recovery. [Citation.] This trade-off between employer and
                employee promoted the fundamental purpose of the Act, which was to afford
                protection to employees by providing them with prompt and equitable compensation
                for their injuries.” Kelsay v. Motorola, Inc., 74 Ill. 2d 172, 180-81 (1978).
¶ 14        These purposes and goals have been effectuated in the various provisions of the Act, which
       when taken together represent a “comprehensive statutory administrative scheme.” Bradley v.
       City of Marion, Illinois, 2015 IL App (5th) 140267, ¶ 15. Thus, the Act creates a new
       administrative agency, the Commission, and provides that the “Commission shall administer
       this Act.” 820 ILCS 305/13 (West 2014). “All questions arising under [the] Act, if not settled
       by agreement of the parties interested therein, shall, except as otherwise provided, be
       determined by the Commission.” 820 ILCS 305/18 (West 2014). This authority includes
       resolution of “[a]ny disputed questions of law or fact,” which the Act provides will be initially
       decided following an administrative hearing before an arbitrator assigned by the Commission.
       820 ILCS 305/19 (West 2014). Any decision entered by such an arbitrator is subject to review,
       first by the Commission and then by the circuit court. 820 ILCS 305/19(b), (f)(1) (West 2014).
¶ 15        The “compensation” allowed under the Act for accidental, nonfatal injuries includes both
       payment of lost wages (820 ILCS 305/8(b) (West 2014)) and payment for “all the necessary
       first aid, medical and surgical services, and all necessary medical, surgical and hospital
       services thereafter incurred, limited, however, to that which is reasonably required to cure or
       relieve from the effects of the accidental injury” (820 ILCS 305/8(a) (West 2014); Bayer v.
       Panduit Corp., 2016 IL 119553, ¶ 30).
¶ 16        In order to protect an injured employee’s ability to recover, an employer must demonstrate
       to the Commission sufficient proof of its financial ability to pay the compensation required by
       the Act. 820 ILCS 305/4 (West 2014). One way of doing so is for an employer to “[i]nsure his
       entire liability to pay such compensation in some insurance carrier authorized, licensed, or
       permitted to do such insurance business in this State.” 820 ILCS 305/4(a)(3) (West 2014).
       “Every policy of an insurance carrier, insuring the payment of compensation under this Act
       shall cover all the employees and the entire compensation liability of the insured ***.” Id.

                                                   -5-
       Furthermore, “[i]n the event the employer does not pay the compensation for which he or she is
       liable, then an insurance company, association or insurer which may have insured such
       employer against such liability shall become primarily liable to pay to the employee, his or her
       personal representative or beneficiary the compensation required by the provisions of this Act
       to be paid by such employer. The insurance carrier may be made a party to the proceedings in
       which the employer is a party and an award may be entered jointly against the employer and
       the insurance carrier.” 820 ILCS 305/4(g) (West 2014).
¶ 17       In addition to generally providing for the payment of compensation to employees, the Act
       also contains a number of provisions designed to encourage the “prompt” payment of
       compensation by an employer or insurer and to penalize any failure to make such prompt
       payment of compensation. See 820 ILCS 305/4(c), 19(k), (l) (West 2014). Additional such
       measures were included in amendments to the Act enacted in 2005 and 2011, to be discussed
       below.
¶ 18       In turn, the Act also contains the protections for employers discussed above. As such, it
       specifically states that “[n]o common law or statutory right to recover damages from the
       employer [or] his insurer” is available to “any employee who is covered by the provisions of
       this Act, to any one wholly or partially dependent upon him, the legal representatives of his
       estate, or any one otherwise entitled to recover damages for such injury.” 820 ILCS 305/5(a)
       (West 2014). The Act therefore “provides that the statutory remedies under it shall serve as the
       employee’s exclusive remedy if he sustains a compensable injury.” McCormick v. Caterpillar
       Tractor Co., 85 Ill. 2d 352, 356 (1981). “Under this comprehensive statutory administrative
       scheme, the legislature has vested exclusive original jurisdiction in the Commission over
       matters involving an injured worker’s rights to benefits under the Act and an employer’s
       defenses to claims under the Act.” Bradley, 2015 IL App (5th) 140267, ¶ 15. “The role of the
       circuit court in compensation proceedings is appellate only.” Hartlein v. Illinois Power Co.,
       151 Ill. 2d 142, 157 (1992).
¶ 19       In 2005, the Act “was amended, bringing significant changes to the Act which resulted
       from an extended negotiation between labor and business.” Brad A. Elward, Survey of Illinois
       Law: Workers’ Compensation, 34 S. Ill. U. L.J. 1107, 1110 (2010); Pub. Act 94-277 (eff. July
       20, 2005). Of particular relevance here, the 2005 amendments included changes with respect to
       the payment for medical services for injured workers, implementing a medical fee schedule
       limiting the maximum amount that could be charged by a provider for covered medical
       services. Pub. Act 94-277, § 10 (eff. July 20, 2005) (adding 820 ILCS 305/8.2(a)).
¶ 20       The 2005 amendments also included relevant new procedures with respect to how and
       when medical services provided pursuant to the Act would be paid for and the consequences
       for any late payments. Central to the claims at issue here, section 8.2(d) was added to that Act,
       which provided:
               “When a patient notifies a provider that the treatment, procedure, or service being
               sought is for a work-related illness or injury and furnishes the provider the name and
               address of the responsible employer, the provider shall bill the employer directly. The
               employer shall make payment and providers shall submit bills and records in
               accordance with the provisions of this Section. All payments to providers for treatment
               provided pursuant to this Act shall be made within 60 days of receipt of the bills as long
               as the claim contains substantially all the required data elements necessary to
               adjudicate the bills. In the case of nonpayment to a provider within 60 days of receipt of

                                                   -6-
                the bill which contained substantially all of the required data elements necessary to
                adjudicate the bill or nonpayment to a provider of a portion of such a bill up to the
                lesser of the actual charge or the payment level set by the Commission in the fee
                schedule established in this Section, the bill, or portion of the bill, shall incur interest at
                a rate of 1% per month payable to the provider.” Pub. Act 94-277, § 10 (eff. July 20,
                2005) (adding 820 ILCS 305/8.2(d)).
¶ 21        Additional procedures were included in a new section 8.2(e) of the Act, which set limits
       upon the ability of providers to attempt to collect from injured employees while the
       compensability of medical services was being disputed before the Commission while also
       protecting providers’ ability to ultimately receive payment by tolling any statute of limitations
       during any proceeding pending before the Commission. Pub. Act 94-277, § 10 (eff. July 20,
       2005) (adding 820 ILCS 305/8.2(e)). Finally, a new section 8.2(e-20) provided:
                “Upon a final award or judgment by an Arbitrator or the Commission, or a settlement
                agreed to by the employer and the employee *** the employee shall be responsible for
                payment of any outstanding bills for a procedure, treatment, or service rendered by a
                provider as well as the interest awarded under subsection (d) of this Section” Pub. Act
                94-277, § 10 (eff. July 20, 2005) (adding 820 ILCS 305/8.2(e-20)).
¶ 22        In 2011, “significant statutory amendments were enacted to help reduce the overall cost of
       workers’ compensation, which has been identified as a goal by the Illinois General Assembly
       to improve the business climate in the state.” Brad A. Elward & Dana J. Hughes, Survey of
       Illinois Law: Workers’ Compensation, 38 S. Ill. U. L.J. 775, 776 (2014); Pub. Act 97-18 (eff.
       June 28, 2011). Of relevance here, a significant portion of the cost reduction came by way of a
       30% reduction in the amounts medical service providers were allowed to charge pursuant to
       the medical fee schedule. Pub. Act 97-18, § 15 (eff. June 28, 2011) (amending 820 ILCS
       305/8.2); 97th Ill. Gen. Assem., Senate Proceedings, May 28, 2011, at 34 (statements of
       Senator Raoul) (noting that changes to medical fee schedule represented “the most significant
       savings”).
¶ 23        In order to alleviate concerns about the impact this reduction might have on medical
       service providers, the 2011 amendments also “shortened the period of time when interest and
       penalties can be assessed to employers that aren’t paying medical bills on time.” 97th Ill. Gen.
       Assem., Senate Proceedings, May 28, 2011, at 37 (statements of Senator Raoul). Thus, the Act
       was amended to provide that 1% interest would now begin to accrue on medical bills left
       unpaid after only 30 days and that “[a]ny required interest payments shall be made within 30
       days after payment” of the unpaid bill. Pub. Act 97-18, § 15 (eff. June 28, 2011) (amending
       820 ILCS 305/8.2(d)(3)).

¶ 24                                 B. Subject-Matter Jurisdiction
¶ 25       We now turn to the question of the circuit court’s jurisdiction to consider plaintiffs’ claims.
       While only the Travelers defendants raised the issue of the circuit court’s subject-matter
       jurisdiction below, and the circuit court did not address this argument in its order granting
       defendants’ motions to dismiss, we are obligated to independently analyze the issue of the
       circuit court’s subject-matter jurisdiction over plaintiffs’ claims because the issue of
       subject-matter jurisdiction “cannot be waived, stipulated to, or consented to by the parties.”
       Bradley, 2015 IL App (5th) 140267, ¶ 13.


                                                      -7-
¶ 26                                        1. Standard of Review
¶ 27       “Subject-matter jurisdiction refers to a tribunal’s power to hear and determine cases of the
       general class to which the proceeding in question belongs.” J&J Ventures Gaming, LLC v.
       Wild, Inc., 2016 IL 119870, ¶ 23. Under the Illinois Constitution of 1970, the circuit courts
       have original jurisdiction over all justiciable matters, with the following two general
       exceptions: (1) the circuit courts have only such power to review administrative action as is
       provided by law, and (2) our supreme court has exclusive and original jurisdiction over
       questions relating to the redistricting of the General Assembly and the ability of the Governor
       to serve or resume office. Ill. Const. 1970, art. VI, § 9; Crossroads Ford Truck Sales, Inc. v.
       Sterling Truck Corp., 2011 IL 111611, ¶ 27.
¶ 28       “The Illinois Constitution does not define the term ‘justiciable matters.’ ” McCormick v.
       Robertson, 2015 IL 118230, ¶ 21. Nevertheless, it is generally understood that a “ ‘justiciable
       matter’ is a controversy appropriate for review by the court, in that it is definite and concrete,
       as opposed to hypothetical or moot, touching upon the legal relations of parties having adverse
       legal interests.” Belleville Toyota, Inc. v. Toyota Motor Sales, U.S.A., Inc., 199 Ill. 2d 325, 335
       (2002).
¶ 29       The “legislature may create new justiciable matters by enacting legislation that creates
       rights and duties that have no counterpart at common law or in equity.” Id. Conversely, “our
       General Assembly may vest original jurisdiction in an administrative agency rather than the
       courts when it enacts a comprehensive statutory scheme that creates rights and duties that have
       no counterpart in common law or equity.” (Emphases added.) Zahn v. North American Power
       & Gas, LLC, 2016 IL 120526, ¶ 14.
¶ 30       In the past, our supreme court has indicated that “if the legislative enactment does divest
       the circuit courts of their original jurisdiction through a comprehensive statutory
       administrative scheme, it must do so explicitly.” (Emphasis added.) Employers Mutual Cos. v.
       Skilling, 163 Ill. 2d 284, 287 (1994). More recently, however, our supreme court has
       recognized that “legislative intent to divest circuit courts of jurisdiction and to place exclusive
       original jurisdiction in an administrative agency may be discerned by considering the statute as
       a whole, with the relevant provisions construed together and not in isolation and with an eye
       toward the reason for the law, the problems sought to be remedied, and the purposes to be
       achieved.” Zahn, 2016 IL 120526, ¶ 16 (citing J&J Ventures Gaming, LLC, 2016 IL 119870,
       ¶¶ 24-25). We therefore apply the more current, broader analysis described above in
       considering whether defendants correctly contend that the Act “vests exclusive jurisdiction in
       the Commission” to consider plaintiffs’ claims. “This determination is a matter of statutory
       interpretation.” J&J Ventures Gaming, LLC, 2016 IL 119870, ¶ 25.
¶ 31       Questions relating to the circuit court’s jurisdiction and the interpretation of a statute both
       present issues of law, and we therefore review such questions de novo. Id.

¶ 32                                             2. Discussion
¶ 33       First, there is no question that the four lawsuits at issue here generally present “justiciable
       matters.” The question of the right and ability of plaintiffs to collect for “the statutory interest
       that accrued and is payable to them on bills that were paid by Defendants but after the Due
       Date, for services covered by the Act” is clearly “a controversy appropriate for review by the
       court, in that it is definite and concrete, as opposed to hypothetical or moot, touching upon the


                                                    -8-
       legal relations of parties having adverse legal interests.” Belleville Toyota, Inc., 199 Ill. 2d at
       335.
¶ 34       The question thus becomes whether the legislature intended to divest circuit courts of
       jurisdiction and to place exclusive original jurisdiction in the Commission with respect to
       plaintiffs’ claims. We discern no such intent.
¶ 35       It is abundantly clear that the Act represents a “comprehensive statutory administrative
       scheme.” Bradley, 2015 IL App (5th) 140267, ¶ 15. It is also clear that “the legislature has
       vested exclusive original jurisdiction in the Commission over matters involving an injured
       worker's rights to benefits under the Act.” Id. However, this scheme is comprehensive and
       exclusive only with respect to the legal relationship between an injured employee and an
       employer. Id. (“Under this comprehensive statutory administrative scheme, the legislature has
       vested exclusive original jurisdiction in the Commission over matters involving an injured
       worker's rights to benefits under the Act and an employer's defenses to claims under the Act.”).
¶ 36       Here, plaintiffs are medical service providers and defendants are workers’ compensation
       insurers. Nothing in the Act, reading it as a whole and also considering the reasons for its
       enactment and amendment, indicates an intent that resolution of the type of claims brought by
       plaintiffs here was a task to be exclusively vested with the Commission. Plaintiffs’ claims do
       not purport to seek any rights or benefits owed to an employee by an employer; rather,
       plaintiffs’ claims purport to seek redress for the failure of defendants to fully and completely
       pay for services rendered by plaintiffs. See, e.g., Roche v. Travelers Property Casualty
       Insurance Co., No. 07-CV-302-JPG, 2008 WL 2875250, at *3 (S.D. Ill. July 24, 2008) (finding
       that the Act did not bar a lawsuit brought by a medical provider against workers’ compensation
       insurers, because the provider was not asserting patient's right to insurance coverage under the
       Act; rather, lawsuit was based on providers purported right to compensation for the covered
       services provider had rendered).
¶ 37       In addition, “[t]he Commission is an administrative agency, and therefore, it has no general
       or common law powers. [Citation.] The Commission’s powers are limited to those granted by
       the legislature, so that any action taken by the Commission must be specifically authorized by
       statute.” Alvarado v. Industrial Comm’n, 216 Ill. 2d 547, 553 (2005). Moreover, “even a
       defectively stated claim is sufficient to invoke the court’s subject-matter jurisdiction, as
       ‘[s]ubject matter jurisdiction does not depend upon the legal sufficiency of the pleadings.’
       [Citation.] In other words, the only consideration is whether the alleged claim falls within the
       general class of cases that the court has the inherent power to hear and determine.” (Emphasis
       in original.) In re Luis R., 239 Ill. 2d 295, 301 (2010).
¶ 38       While we recognize that plaintiffs’ claims all generally relate to and involve the interest
       provision contained in section 8.2(d) of the Act, we also note that—as pleaded and without any
       comment on the substantive merits of the claims—plaintiffs’ complaint purports to assert three
       common law claims, as well as a statutory award of attorney fees and statutory damages
       pursuant to section 155 of the Illinois Insurance Code. Because those alleged claims fall within
       the general class of cases that the circuit court has the inherent power to hear and determine,
       while in contrast the Commission is not authorized to resolve such common law or statutory
       claims, and because we therefore discern no intent on the part of the legislature to divest the
       circuit court of its original jurisdiction with respect to such claims, subject-matter jurisdiction
       is present. Id.


                                                    -9-
¶ 39                                 C. Dismissal of Plaintiffs’ Claims
¶ 40       With the jurisdictional question answered, we may now address the substantive merits of
       the circuit court’s dismissal of plaintiffs’ claims with prejudice.

¶ 41                                       1. Standard of Review
¶ 42       “A section 2-615 motion to dismiss challenges the legal sufficiency of a complaint based
       on defects apparent on its face. [Citation.] In ruling on a section 2-615 motion, only those facts
       apparent from the face of the pleadings, matters of which the court can take judicial notice, and
       judicial admissions in the record may be considered.” K. Miller Construction Co. v. McGinnis,
       238 Ill. 2d 284, 291 (2010). All well-pleaded facts must be taken as true. Unterschuetz v. City
       of Chicago, 346 Ill. App. 3d 65, 68-69 (2004). Exhibits attached to the complaint are
       considered part of the pleadings. Bajwa v. Metropolitan Life Insurance Co., 208 Ill. 2d 414,
       431 (2004). We review an order granting a section 2-615 dismissal de novo. McGinnis, 238 Ill.
       2d at 291.
¶ 43       This appeal also requires us to construe the meaning of certain provisions of the Act. The
       rules applicable to this task are well-established and were outlined in Hendricks v. Board of
       Trustees of the Police Pension Fund, 2015 IL App (3d) 140858, ¶ 14:
               “The fundamental rule of statutory interpretation is to ascertain and give effect to the
               intent of the legislature. [Citation.] The most reliable indicator of that intent is the
               language of the statute itself. [Citation.] In determining the plain meaning of statutory
               language, a court will consider the statute in its entirety, the subject the statute
               addresses, and the apparent intent of the legislature in enacting the statute. [Citations.]
               If the statutory language is clear and unambiguous, it must be applied as written,
               without resorting to further aids of statutory interpretation. [Citation.] A court may not
               depart from the plain language of the statute and read into it exceptions, limitations, or
               conditions that are not consistent with the express legislative intent.”
       However, “[w]hen a statute is ambiguous, we look to aids of statutory construction, including
       legislative history.” BAC Home Loans Servicing, LP v. Mitchell, 2014 IL 116311, ¶ 38. We
       review questions of statutory construction de novo. Feltmeier v. Feltmeier, 207 Ill. 2d 263, 267
       (2003).

¶ 44                                2. Count I—Third-Party Beneficiary
¶ 45       Plaintiffs first contend that the circuit court improperly dismissed their contention that
       defendants breached contracts to which plaintiffs were intended third-party beneficiaries.
¶ 46       The legal framework guiding our analysis of this issue has been summarized as follows:
                   “The construction, interpretation, or legal effect of a contract is a matter to be
               determined by the court as a question of law. [Citation.] Our review is de novo.
               [Citation.] An individual not a party to a contract may only enforce the contract's rights
               when the contract's original parties intentionally entered into the contract for the direct
               benefit of the individual. [Citation.] There is a strong presumption that the parties to a
               contract intend that the contract's provisions apply only to them, and not to third
               parties. [Citation.] That the contracting parties know, expect, or even intend that others
               will benefit from their agreement is not enough to overcome the presumption that the
               contract was intended for the direct benefit of the parties. [Citation.]

                                                   - 10 -
                    Whether someone is a third-party beneficiary depends on the intent of the
                contracting parties, as evidenced by the contract language. [Citation.] It must appear
                from the language of the contract that the contract was made for the direct, not merely
                incidental, benefit of the third person. [Citation.] Such an intention must be shown by
                an express provision in the contract identifying the third-party beneficiary by name or
                by description of a class to which the third party belongs. [Citation.] If a contract makes
                no mention of the plaintiff or the class to which he belongs, he is not a third-party
                beneficiary of the contract. [Citations.] The plaintiff bears the burden of showing that
                the parties to the contract intended to confer a direct benefit on him.” Martis v. Grinnell
                Mutual Reinsurance Co., 388 Ill. App. 3d 1017, 1020 (2009).
¶ 47       After considering these legal principles, it is clear that plaintiffs are not intended
       third-party beneficiaries of the workers’ compensation policies issued by defendants. Plaintiffs
       are, at best, incidental and not direct beneficiaries of those policies.
¶ 48       First, plaintiffs are not mentioned explicitly by name in the “standard policy” attached to
       the complaint, which plaintiffs contend is representative of all of the workers’ compensation
       insurance policies issued by defendants. Conceding as much, plaintiffs rely upon language in
       the standard contract providing that defendants “will pay promptly when due the benefits
       required by you [employer] by the workers compensation law” and that defendants “are
       directly and primarily liable to any person entitled to benefits payable by this insurance.”
¶ 49       However, this exact policy language was rejected as supporting a claim for third-party
       beneficiary status made by a medical provider against a workers’ compensation insurer in
       Martis, 388 Ill. App. 3d 1017. After noting that “medical providers are generally not third party
       beneficiaries of insurance policies, particularly workers' compensation policies,” the court
       rejected a contention that this exact policy language mandated a different result. Id. at 1022. In
       part, the court came to this conclusion after noting that the plaintiff-provider was not named in
       the policy and concluding that medical providers were not entitled to “benefits” under the Act.
¶ 50       Plaintiffs insist that Martis should not be followed here because it did not expressly
       consider the interaction of the standard policy language with the new direct payment
       obligations created by the 2005 and 2011 amendments to the Act, which plaintiffs contend
       establish providers such as plaintiffs as being among those entitled to “benefits” under the Act.
       We disagree.
¶ 51       The “fundamental purpose of the Act [is] to afford protection to employees by providing
       them with prompt and equitable compensation for their injuries.” (Emphasis added.) Kelsay,
       74 Ill. 2d at 180-81; Board of Education of the City of Chicago v. Industrial Comm’n, 93 Ill. 2d
       1, 14 (1982). The payment of necessary medical services is included among the total
       “compensation” or “benefits” owed by an employer to an employee suffering injuries arising
       out of and in the course of his employment. Bayer, 2016 IL 119553, ¶ 30. In turn, the direct
       payment obligations created by the 2005 and 2011 amendments to the Act, including the
       interest required to be paid by section 8.2(d)(3), are among the many other provisions in the
       Act designed to encourage the “prompt” payment of compensation by an employer or insurer
       and to penalize any failure to make such prompt payment of compensation. Supra ¶ 17. As
       such, all of the provisions regarding the payment of medical care for injured employees
       discussed above—from the requirement that providers bill employers directly and employers
       pay providers directly, to the imposition of a medical fee schedule limiting the amount
       providers can charge for covered services, to the provisions seeking to ensure timely

                                                    - 11 -
       payment—are designed to ensure prompt and equitable payment of an injured employee’s
       medical bills; i.e., prompt and equitable payment of “benefits” owed to injured employees. As
       the legislature specifically indicated, the fee schedule and the interest provision contained in
       section 8.2(d) of the Act were designed to “hold down the cost of *** medical costs to injured
       workers” while doing so “in a way that does not harm the injured workers’ ability to access
       quality health care.” 94th Ill. Gen. Assem., Senate Proceedings, May 26, 2005, at 85
       (statements of Senator Cronin).
¶ 52       In reaching this conclusion, we necessarily reject plaintiffs’ contention that it is somehow
       significant that medical bills are paid directly to providers and any interest owed under section
       8.2(d)(3) is also specifically “payable to the provider.” 820 ILCS 305/8.2(d)(3) (West 2014).
       We find that what the Oklahoma Supreme Court said with respect to that state’s workers’
       compensation statute applies equally here: “Not every valuable right under the Workers’
       Compensation Act is a ‘benefit.’ ” Holley v. Ace American Insurance Co., 2013 OK 88, ¶ 7,
       313 P.3d 917. The direct payment obligations do not alter the fact that payment for such
       medical services and the payment of section 8.2(d)(3) interest to providers represent nothing
       more than the legislature’s efforts to ensure that the “compensation” or “benefits” owed to an
       injured employee under the Act are paid promptly.
¶ 53       Moreover, even if we accepted plaintiffs’ contention that the direct payment obligations
       created by the 2005 and 2011 amendments to the Act entitled them to “benefits” under the Act,
       we would still reject their contention that they were intended third-party beneficiaries of the
       insurance policies issued by defendants. Again, it is not enough that “the contracting parties
       know, expect, or even intend that others will benefit from their agreement ***. *** It must
       appear from the language of the contract that the contract was made for the direct, not merely
       incidental, benefit of the third person.” (Emphases added.) Martis, 388 Ill. App. 3d at 1020.
       From the above discussion, it is clear that any benefit granted to providers such as plaintiffs by
       the Act and/or the standard workers’ compensation insurance policies issued by defendants
       was merely incidental.
¶ 54       In sum, plaintiffs had the burden of sufficiently pleading that defendants and the employers
       they insured intentionally entered into the standard contract for the direct, and not merely
       incidental, benefit of plaintiffs. Because they failed to do so, their claims that they were
       intended third-party beneficiaries were properly dismissed.

¶ 55                           3. Count II—Implied Private Right of Action
¶ 56       Next, plaintiffs contend the circuit court improperly dismissed the contention that they had
       an implied private right of action for defendants’ purported failure to comply with the interest
       provision of section 8.2(d)(3) of the Act.
¶ 57       “[A] court may determine that a private right of action is implied in a statute.” Metzger v.
       DaRosa, 209 Ill. 2d 30, 35 (2004). “Implication of a private right of action is appropriate if: (1)
       the plaintiff is a member of the class for whose benefit the statute was enacted; (2) the
       plaintiff's injury is one the statute was designed to prevent; (3) a private right of action is
       consistent with the underlying purpose of the statute; and (4) implying a private right of action
       is necessary to provide an adequate remedy for violations of the statute.” Fisher v. Lexington
       Health Care, Inc., 188 Ill. 2d 455, 460 (1999). All four factors must be met before a private
       right of action will be implied. Abbasi v. Paraskevoulakos, 187 Ill. 2d 386, 393 (1999);
       McCarthy v. Kunicki, 355 Ill. App. 3d 957, 969 (2005). Whether a private right of action is

                                                   - 12 -
       implied in a statute presents a question of law that we review de novo. Metzger, 209 Ill. 2d at
       34.
¶ 58       With respect to the first factor, plaintiffs contend that because the payment obligations of
       section 8.2(d) of the Act are to medical providers such as themselves and to no one else,
       plaintiffs are members of the class benefited by the Act. We disagree.
¶ 59       In making this argument, plaintiffs focus solely and specifically upon the language of
       section 8.2(d) of the Act. However, our supreme court has made it clear that in conducting an
       analysis of this factor, “we must read the statute as a whole and not as isolated provisions.” Id.
       at 37; Fisher, 188 Ill. 2d at 462-63. Where a particular provision of a statute provides
       incidental benefits to one class, but does so in order to benefit the “primary class” for whose
       benefit the statute was enacted, no private right of action will be implied in favor of the class
       provided such incidental benefits. Id.
¶ 60       This is exactly the situation presented here. As we noted above, the fundamental purpose of
       the Act is to afford protection to employees by providing them with prompt and equitable
       compensation for their injuries. Supra ¶ 13. And again, the interest required to be paid by
       section 8.2(d)(3) of the Act is but one of the many provisions in the Act designed to encourage
       the “prompt” payment of compensation by an employer or insurer and to penalize any failure
       to make such prompt payment of compensation. Supra ¶ 17. While providers might receive
       some benefit from the specific interest provision contained in section 8.2(d)(3) of the Act, that
       benefit is at most incidental and was provided solely in an effort to serve the legislature’s
       primary goal of compensating employees completely and promptly.
¶ 61       Because we conclude that plaintiffs are not members of the class for whose benefit the Act
       was enacted, their claim of an implied private right of action must fail due to the failure to
       satisfy the first factor of the analysis. Abbasi, 187 Ill. 2d at 393; McCarthy, 355 Ill. App. 3d at
       969.

¶ 62                              4. Count III—Implied-in-Fact Contract
¶ 63       Plaintiffs next challenge the circuit court’s dismissal of their contention that defendants
       breached an implied-in-fact contract to comply with the interest provision of section 8.2(d)(3)
       of the Act.
¶ 64       As this court has explained, contracts implied-in-fact “arise from a promissory expression
       that may be inferred from the facts and circumstances that demonstrate the parties’ intent to be
       bound. *** A contract implied in fact *** is a true contract. [Citation.] The elements of a
       contract are an offer, acceptance, and consideration. [Citation.] Thus, a contract implied in fact
       contains all of the elements of a contract, including a meeting of the minds.” Trapani
       Construction Co. v. The Elliot Group, Inc., 2016 IL App (1st) 143734, ¶¶ 41-42.
¶ 65       “Consideration is defined as the bargained-for exchange of promises or performances and
       may consist of a promise, an act or a forbearance.” Bishop v. We Care Hair Development
       Corp., 316 Ill. App. 3d 1182, 1198 (2000) (citing Restatement (Second) of Contracts § 71
       (1981)). “Valid consideration, on the part of both parties, is one of the essential requirements
       for the formation of a contract.” (Emphasis added.) Agrimerica, Inc. v. Mathes, 199 Ill. App.
       3d 435, 441-42 (1990); Moehling v. W.E. O’Neil Construction Co., 20 Ill. 2d 255, 265 (1960).
       “The preexisting duty rule provides that where a party does what it is already legally obligated
       to do, there is no consideration as there is no detriment.” White v. Village of Homewood, 256


                                                   - 13 -
       Ill. App. 3d 354, 357 (1993). “Consideration cannot flow from an act performed pursuant to a
       preexisting legal duty.” Id.; Mulvey v. Carl Sandburg High School, 2016 IL App (1st) 151615,
       ¶ 35.
¶ 66        In their complaints, plaintiffs allege that implied-in-fact contracts were formed whereby
       defendants “agreed to pay directly to Plaintiffs the benefits to which they were entitled from
       employers under the Act, including the accrued interest on Late Payments mandated by
       Section 8.2(d) of the Act” in exchange for plaintiffs’ agreement to directly bill and
       communicate with defendants, as opposed to billing and communicating with the employers
       insured by defendants.
¶ 67        However, defendants also specifically acknowledge and assert in their complaints that
       under both “their insurance contracts and the Act, Defendants are obligated to comply with the
       prompt-pay provision and pay Providers the accrued interest to which they are entitled on late
       paid bills.” See also supra ¶ 16 (discussing provisions of the Act requiring insurers such as
       defendants to insure the “ ‘entire compensation liability’ ” of insured employers). Plaintiffs’
       own complaints therefore concede that defendants’ purported consideration for any asserted
       implied-in-fact contracts was to be performed pursuant to preexisting legal duties. Because
       valid consideration, on the part of both parties, is one of the essential requirements for the
       formation of a contract (Mathes, 199 Ill. App. 3d at 441-42), and because consideration cannot
       flow from an act performed pursuant to preexisting legal duty (Mulvey, 2016 IL App (1st)
       151615, ¶ 35), the circuit court properly dismissed plaintiffs’ claims that defendants breached
       an implied-in-fact contract to comply with the interest provision of section 8.2(d)(3) of the Act.

¶ 68                         5. Count IV—Section 155 of the Insurance Code
¶ 69       Finally, we consider plaintiffs’ challenge to the circuit court’s dismissal of their claims
       seeking an award of attorney fees and statutory damages under section 155 of the Insurance
       Code.
¶ 70       Section 155 states:
               “In any action by or against a company wherein there is in issue the liability of a
               company on a policy or policies of insurance or the amount of the loss payable
               thereunder, or for an unreasonable delay in settling a claim, and it appears to the court
               that such action or delay is vexatious and unreasonable, the court may allow as part of
               the taxable costs in the action reasonable attorney fees, other costs, plus [certain
               penalties].” 215 ILCS 5/155(1) (West 2014).
¶ 71       However, our supreme court has recognized that “[a]s a general rule, the remedy embodied
       in section 155 of the Insurance Code extends only to the party insured [citation] and policy
       assignees [citations]. Therefore, the remedy embodied in section 155 of the Insurance Code
       does not extend to third parties.” Yassin v. Certified Grocers of Illinois, Inc., 133 Ill. 2d 458,
       466 (1990); Statewide Insurance Co. v. Houston General Insurance Co., 397 Ill. App. 3d 410,
       426 (2009). Plaintiffs, being third-parties to the contracts between defendants and insured
       employers and not named insureds or assignees, are not entitled to any recovery under section
       155 of the Illinois Insurance Code.
¶ 72       In reaching this conclusion, we reject plaintiffs’ reliance upon the decision in Garcia v.
       Lovellette, 265 Ill. App. 3d 724 (1994). In that case, the plaintiff argued she was a passenger in
       a car involved in an accident and, as a passenger, was thus an “insured” as defined in the


                                                   - 14 -
       medical payments section of an automobile insurance policy. Id. at 726. According to the
       plaintiff, she therefore had standing to sue the insurer under section 155 of the Insurance Code
       for its unreasonable and vexatious delay in making such medical payments. Id. The court
       agreed, but only after concluding that (1) plaintiff was in fact an “insured” under the applicable
       policy language, (2) “the insurer undertook an obligation to pay directly to those defined
       there[in] as insureds,” (3) “the contract [there] was intended to benefit plaintiff directly as an
       insured and not merely incidentally,” and (4) therefore, “plaintiff, as the intended beneficiary
       of the insurance contract, has a sufficient legal and contractual relationship to the insurer to
       litigate the question whether she is entitled to the remedy provided by the statute.” Id. at
       728-29, 732.
¶ 73        The Garcia decision is inapposite here, where plaintiffs are not insureds or assignees under
       defendants’ policies and, for all the reasons discussed above, they were no more than
       incidental beneficiaries of those policies and not intended third-party beneficiaries.

¶ 74                                      III. CONCLUSION
¶ 75       For the foregoing reasons, we affirm the circuit court’s dismissal of plaintiffs’ claims with
       prejudice.

¶ 76      Affirmed.




                                                   - 15 -